DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 12-16, 20, 22, 25 & 29-31 have been examined in this application. This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on December 2, 2021. Claims 2-9, 11, 17-19, 21, 23, 24 & 26-28 stand canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on December 2, 2021 has been entered.
Claim Objections
Claims 10 & 22 are objected to because of the following informalities:
Claims 10 & 22 each recite “wherein the second acid or acid-generating compound is or comprises an organic acid”. As parent Claim 1 previously recites “the second acid or acid-generating compound is or comprises an organic acid selected from”, to improve clarity of the claims, replacement of this limitation in Claim 10 & 22 with –wherein the organic acid is- is recommended. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 15, 20, 22 & 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0075797). 
With respect to Claim 1, Jiang discloses a method for controlling a rate of a reaction between an acid and a rock matrix during treatment of a subterranean formation that contains a hydrocarbon reservoir (Jiang: Sections [0007]-[0009], [0022] & [0034]), the method comprising contacting the subterranean formation with an aqueous fluid (Jiang: Sections [0038] & [0048]) that comprises a mixture (Jiang: Sections [0009], [0035], [0046], [0058]-[0062], [0070]-[0074] & [0101]; wherein Jiang discloses combinations of materials; and also discloses intermittent pumping of one fluid into another continuously pumped fluid; one or more of which is considered a mixture as instantly claimed) of (a) a strong acid (Jiang: Sections [0009], [0046] & [0058]-[0062]); and (b) a second acid or acid-generating compound (Jiang: Sections [0009], [0046], [0070]-[0074], [0101] & [0113]); wherein the strong acid is or comprises a mineral acid selected from the group as instantly claimed (Jiang: Sections [0009], [0046] & [0058]-[0062]), the second acid or acid-generating compound is or comprises an organic acid selected from the group as instantly claimed (Jiang: Sections [0009], [0046], [0070]-[0074], [0101] & [0113]), and the rock matrix comprises carbonates, sandstone, shale, or any combinations thereof (Jiang: Sections [0007]-[0009]).
Jiang further discloses the “strong acid” component as more reactive and the “second acid or acid-generating compound” component as having slower reaction rates (Jiang: Sections [0058] & [0101]) with the rock matrix; and also discloses the less reactive treatment as comprising the less reactive component (Jiang: Sections [0044]-[0062], [0070]-[0074] & [0101]); which reads on “wherein the rate of the reaction of the aqueous fluid with the rock matrix is reduced relative to the rate of a reaction of the aqueous fluid with the rock matrix absent the second acid or acid-generating compound” (emphasis added) as instantly claimed.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery with controlled acid treatment, and a finite number of identified, predictable solutions including injecting a composition comprising the claimed components at suitable concentrations to optimize treatment and reactivity as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Jiang, one of ordinary skill in the art could have pursued desired concentrations of the components with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 10, Jiang teaches the method as provided above with respect to Claim 1, and further discloses the second acid or acid-generating compound as instantly claimed (Jiang: Sections [0009], [0046], [0070]-[0074], [0101] & [0113]). 
With respect to Claim 15, Jiang teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the aqueous fluid further comprises a chelant” (Jiang: Sections [0009] & [0035]).
With respect to Claims 20 & 22, Jiang teaches the method as provided above with respect to Claim 1. The amount of strong acid and the second acid or acid-generating compound, as respectively claimed, is considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for reasons as set forth above with respect to Claim 1. 
With respect to Claim 29, Jiang teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the aqueous fluid further comprises a surfactant” (Jiang: Sections [0081]-[0084]). 
With respect to Claim 30, Jiang teaches the method as provided above with respect to Claim 1, and further discloses “…wherein the aqueous fluid further comprises one or more of gelling agent” (Jiang: Sections [0069], [0070] & [0073]). 
With respect to Claim 31, Jiang teaches the method as provided above with respect to Claim 1, and further discloses the strong acid as instantly claimed (Jiang: Sections [0009], [0046] & [0058]-[0062]). 
Claims 12-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0075797), in view of De Wolf et al. (US 2015/0080271). 
With respect to Claims 12-14, Jiang teaches the method as provided above with respect to Claim 1, and further teaches the aqueous fluid (Jiang: Sections [0038] & [0048]). The 
De Wolf teaches methods of treating subterranean formations with compositions comprising acids such as those employed by Jiang (Jiang: Sections [0009], [0035], [0044]-[0062], [0070]-[0074] & [0101]) therein, wherein suitable aqueous fluids are taught to include those containing salts as respectively claimed to provide well control (De Wolf: Sections [0001], [0010] & [0084]-[0092]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang with the aforementioned teachings of De Wolf to employ an aqueous fluid comprising a salt as respectively claimed, in order to provide well controls and/or to yield predictable results in well treatment.
With respect to Claim 16, Jiang teaches the method as provided above with respect to Claim 15. The reference, however, fails to explicitly disclose a chelant comprising a material as instantly claimed.
De Wolf teaches methods of treating subterranean formations with compositions comprising acids such as those employed by Jiang (Jiang: Sections [0009], [0035], [0044]-[0062], [0070]-[0074] & [0101]) therein, wherein the compositions comprise a chelant comprising one or more materials as instantly claimed to prevent undesired reactions (De Wolf: Sections [0010], [0098], [0099], [0107], [0110] & [0111]).  As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang with the aforementioned teachings of De Wolf to employ an aqueous fluid comprising a chelant comprising one or more materials as instantly claimed, in order to prevent undesired reactions and/or to yield predictable results in well treatment.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2015/0075797), in view of Fu (US 2004/0009880).
With respect to Claim 25, Jiang teaches the method as provided above with respect to Claim 1. The reference, however, fails to disclose introducing “via coiled tubing or bull heading in production tubing, casing, or drilling pipes” as instantly claimed.
Fu teaches methods of subterranean treatment employing acids and/or acid generating compounds therein, wherein introducing a fluid as instantly claimed is taught to be known in the art (Fu: Section [0008]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jiang with the aforementioned teachings of Fu to introduce the fluid as known in the art and as instantly claimed in order to yield predictable results in subterranean treatment. (Fu: Section [0008]).
Response to Arguments
Applicants’ amendments regarding the claims objections are persuasive in-part. As such, a portion of the objections are withdrawn, and the remaining objections maintained as set forth above with updates to address the amendments.
Applicants' amendments regarding the 35 USC § 112 rejections are persuasive and, therefore, these rejections have been withdrawn. 
Applicants’ arguments with respect to the prior art rejections under 35 USC 103 over Jiang, De Wolf and Fu, alone or in combination, have been fully considered but they are not persuasive. For reasons discussed below, and upon further consideration of the amendments, the claims remain rejected under 103 in view of the teachings of Jiang, De Wolf and/or Fu as set forth above, with updates to address the amendments. 
Applicants assert that the claimed combinations of strong acid and second acid or acid-generating compound, when provided in the claimed amounts, exhibit rate reductions for reacting with rock matrices; and Examples 1 & 2 and Table 1 illustrate the benefits of the claimed combinations such as, for example, a combination of strong acid (HCI) and second acid (MSA) in particular weights 
The Examiner respectfully disagrees.
Jiang discloses the “strong acid” component as more reactive and the “second acid or acid-generating compound” component as having slower reaction rates (Jiang: Sections [0058] & [0101]) with the rock matrix; and also discloses the less reactive treatment as comprising the less reactive component (Jiang: Sections [0044]-[0062], [0070]-[0074] & [0101]); which reads on “wherein the rate of the reaction of the aqueous fluid with the rock matrix is reduced relative to the rate of a reaction of the aqueous fluid with the rock matrix absent the second acid or acid-generating compound” (emphasis added) as instantly claimed.
Further, it is noted that the instant claims do not necessarily recite a specific reaction in the formation, but rather broadly recite “wherein the rate of the reaction of the aqueous fluid with the rock matrix is reduced relative to the rate of a reaction of the aqueous fluid with the rock matrix absent the second acid or acid-generating compound” (emphasis added). As broadly claimed, the comparative reactions can be any reaction between the components of the aqueous fluid and the components of the rock matrix, and do not even have to be the same reaction. Further, the instant claims do not necessarily recite a magnitude or degree of reaction rate reduction. 
Further, in response to Applicants’ argument that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which Applicants rely (i.e., features and values related to the rate reduction of Examples 1 & 2 and Table 1; the specific combination and amounts of HCL and MSA, the specific reaction, the magnitude or degree of reaction rate reduction) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicants’ argument that the claimed invention exhibits unexpected results, it is well settled that a patent cannot be granted for Applicants’ discovery of a result, even though it may be unexpectedly good, which would flow logically from the teaching of the prior art. In re Rau, 117 USPQ 215 (CCPA 1958). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674